Name: 2007/666/EC: Commission Decision of 9 October 2007 on the appointment of one member of the European Group on Ethics in Science and New Technologies for its third mandate
 Type: Decision
 Subject Matter: research and intellectual property;  humanities;  social affairs;  technology and technical regulations;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-10-16

 16.10.2007 EN Official Journal of the European Union L 271/15 COMMISSION DECISION of 9 October 2007 on the appointment of one member of the European Group on Ethics in Science and New Technologies for its third mandate (2007/666/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2005/383/EC of 11 May 2005 (1) on the renewal of the mandate of the European Group on Ethics in Science and New Technologies, Whereas: (1) Dr C. CASINI has resigned as a Member of the EGE, consequently to his appointment as MEP, by letter of 12 July 2006. (2) On 15 March 2007 the Commission published a call for applications regarding the selection of a new member of the European Group on Ethics in Science and New Technologies and a Jury composed of senior Commission staff has evaluated the applications received and prepared a shortlist for the Commission Decision, HAS DECIDED AS FOLLOWS: Article 1 Mr Francesco D. BUSNELLI is appointed as EGE member for the period covered by the current EGE (2005-09), as a replacement of former EGE Member Carlo CASINI. Article 2 The new EGE members mandate enters into force on the same day as the adoption of the present Decision. Done at Brussels, 9 October 2007. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 127, 20.5.2005, p. 17.